

Exhibit 10.92
Third Amendment to Credit Agreement


THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of May 8, 2012 (this
“Amendment”), is entered into among MEMC ELECTRONIC MATERIALS, INC., a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto and the Lenders identified on the signature pages hereto, and
acknowledged by BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).


STATEMENT OF PURPOSE


The Borrower, the Lenders and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement dated as of March 23, 2011 (as
amended on September 28, 2011 and February 28, 2012 and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).


The Borrower has requested that the Lenders agree to amend the Credit Agreement
as more specifically set forth herein. Subject to the terms and conditions set
forth herein, each of the Lenders party hereto have agreed to grant such
requests of the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1.Capitalized Terms. Except as otherwise provided herein, all capitalized
undefined terms used in this Amendment (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement (as amended by this
Amendment).
2.
Amendments.

a.    The definition of “Consolidated Funded Indebtedness” in Section 1.01 of
the Credit Agreement is hereby amended by replacing the proviso at the end
thereof with the following proviso: “provided that Consolidated Funded
Indebtedness shall not include (i) Non-Recourse Project Indebtedness of
Non-Recourse Subsidiaries and (ii) up to $250 million of Specified Indebtedness
of the Loan Parties”.
b.    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended and restated to read in their entirety as follows:
“Applicable Rate” means the following percentages per annum:






--------------------------------------------------------------------------------



Eurocurrency Rate + and Letters of Credit-BA
Base Rate +
Commitment Fee
0.0375
0.0275
0.005



“Performance Guaranty Limit” means $200,000,000.
c.    Section 1.01 of the Credit Agreement is hereby further amended by adding
the following new definitions in proper alphabetical sequence:
“Approved Cash Forecast” has the meaning specified in Section 6.01(g).
“Specified Indebtedness” means (a) any unsecured Indebtedness convertible into
or exchangeable for Equity Interests (other than any Disqualified Equity
Interest) of the Borrower and (b) any unsecured Indebtedness that is expressly
subordinated to the prior payment in full in cash of the Obligations on
customary subordination terms, so long as, in each case of clauses (a) and (b),
(i) no such Indebtedness shall be guaranteed by any Subsidiary of a Loan Party
other than such Subsidiaries that are Guarantors of the Obligations, (ii) such
Indebtedness shall have a maturity date not earlier than a date that is 180 days
after the Maturity Date, (iii) such Indebtedness shall be subject to financial
and other covenants, if any, that are no more restrictive than the covenants
contained in this Agreement and (iv) the terms and conditions of such
Indebtedness are otherwise reasonably satisfactory to the Administrative Agent.
“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of May 8, 2012, among the Borrower, the Guarantors party thereto and the
Lenders party thereto and acknowledged by the Administrative Agent.
“Third Amendment Effective Date” means the date of satisfaction or waiver by the
Required Lenders, of each of the conditions referred to in Section 3 of the
Third Amendment, which date is May 8, 2012.
d.    Section 6.01(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“as soon as available, but in any event not later than 60 days following the
commencement of each fiscal year of the Borrower, a reasonably detailed (and
segment-based) budget (including a projected consolidated balance sheet and
related consolidated (and segment-based) income and cash flow statements of the
Borrower and its Subsidiaries as of the end of and for each fiscal quarter
during such fiscal year and setting forth the assumptions used for purposes of
preparing such budget);”


e.    Section 6.01 of the Credit Agreement is hereby further amended by adding
the following subsections immediately after subsection (d) thereof:








--------------------------------------------------------------------------------



(e)    as soon as available, but in any event within 30 days after the end of
each fiscal month of the Borrower (commencing with the fiscal month ending April
30, 2012), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal month, the related consolidated (and segment-based)
statements of income or operations for such fiscal month and for the portion of
the Borrower’s fiscal year then ended, and the related consolidated statements
of changes in shareholders’ equity, and consolidated (and segment-based) cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal month of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with the Borrower’s past practice;


(f)    concurrently with the delivery of monthly financial statements required
by subsection (e) above:


(i)    a monthly operating review, in form substantially similar to that
previously provided to the Administrative Agent;


(ii)    a statement setting forth the unrestricted cash balance of the Borrower
and its Subsidiaries as of the last day of such fiscal month (A) on a country
basis and (B) on a depository basis (i.e., of each financial institution holding
any cash of the Borrower or any Subsidiary); provided that each statement
delivered pursuant to this clause (ii) shall include the information described
in clause (C) only from and after the Borrower’s implementation of its new
treasury work station system; provided further that prior to the implementation
of such treasury work station, each statement delivered pursuant to this clause
(ii) shall also include a description of the status of the treasury work
station’s implementation, including the anticipated date by which the treasury
work station shall be implemented and fully operational; provided that the
foregoing shall not be deemed to constitute a covenant on the part of the
Borrower or any other Loan Party to implement such new treasury work station
system on or prior to any specific date;


(iii)    (A) a report on the Specified Surety Bonds and the Performance Letters
of Credit, in each case outstanding as of the last day of such fiscal month,
specifying, with respect to each such Specified Surety Bond and Performance
Letter of Credit, the dollar amount outstanding, the maturity date (and, if
applicable, the renewal date) thereof and the project with which such Specified
Surety Bond or Performance Letter of Credit is associated and (B) a description
of potential needs for Specified Surety Bonds and Performance Letters of Credit
for the remaining period of the then current fiscal year;


(iv)    accounts payable aging as of the last day of such fiscal month,
including a detailed description of the ten largest vendors or suppliers for
each segment;






--------------------------------------------------------------------------------





(v)    a capital expenditure report for such fiscal month; and


(vi)    a project report of expected sale or permanent financing by significant
project, which report shall include: (A) project name, (B) country in which such
project is located, (C) anticipated lender(s), (D) buyer, (E) status, (F)
expected dollar amount of debt, sale and leasebacks and/or equity financing, (G)
estimated timing of expected sale and/or permanent financing and (H) alternative
courses of action;


(g)    as soon as available, but in any event by May 30, 2012, a cash forecast
detailing, on a weekly basis for each of the 13 successive weeks, (i) the
anticipated cash receipts and disbursements of the Borrower and its Subsidiaries
on a consolidated basis during such week and (ii) the anticipated maximum
amounts of Borrowings and Letters of Credit during such week, in form
satisfactory to the Administrative Agent (an “Approved Cash Forecast”) and
thereafter, each fourth Wednesday following the delivery of the most recent
Approved Cash Forecast, an Approved Cash Forecast for each of the 13 successive
weeks (it being understood and agreed that (x) should the form of the cash
forecast not be satisfactory to the Administrative Agent, the Administrative
Agent shall promptly notify the Borrower (such notice to identify, in
consultation with the Borrower, specific and reasonable modifications to be made
to the form of cash forecast) and give the Borrower a reasonable period of time
to revise the form of cash forecast and (y) until such reasonable time period
shall have lapsed, Borrower’s failure to deliver the cash forecast shall not
constitute a Default or Event of Default);


(h)    concurrently with the delivery of an Approved Cash Forecast required by
subsection (g) above (other than in connection with the delivery of the initial
Approved Cash Forecast), a report on the cash receipts and disbursements of the
Borrower and its Subsidiaries on a consolidated basis during each week for the
preceding 4 weeks and the maximum amounts of Borrowings and Letters of Credit
during each such preceding week, together with a reconciliation of the amounts
set forth in such report against the amounts set forth for each such week in the
most recent Approved Cash Forecast and a reasonably detailed explanation of any
significant variance;


(i)    on Wednesday of every other week (starting with May 30, 2012), bi-weekly
flash reports on the prior two weeks’ financial or operational activities;


(j)    as soon as available, but in any event by May 25, 2012, a statement
setting forth the unrestricted cash balance of the Borrower and its Subsidiaries
as of April 30, 2012, (A) on a country basis and (B) on a depository basis
(i.e., of each financial institution holding any cash of the Borrower or any
Subsidiary) for each financial institution holding at least $1,000,000 of
unrestricted cash of the Borrower or any Subsidiary in the relevant country; and


(k)    as soon as available, but in any event within 50 days of the end






--------------------------------------------------------------------------------



of each fiscal quarter of the Borrower, a progress report to the financial
advisor to the Administrative Agent regarding each significant project, which
progress report shall include: (A) total project cost, (B) original expected
gross margin, (C) actual gross margin to date, (D) cost of completion, (E)
percentage completed as of the date of such report and (F) anticipated
completion date, and which progress report the financial advisor to the
Administrative Agent shall summarize and provide to the Lenders.


f.    Section 6.11 of the Credit Agreement is hereby amended by inserting the
following sentences at the end thereof:


“Without limiting the generality of this Section 6.11, it is understood and
agreed that a financial advisor to the Administrative Agent is a representative
or an independent contractor of the Administrative Agent for all purposes of
this Section 6.11. From and after the Third Amendment Effective Date, the
Borrower shall be deemed to have received reasonable advance notice from the
Administrative Agent (and its representatives and independent contractors,
including financial advisors) for all purposes of this Section 6.11.”
g.    Section 7.03(h) is hereby amended and restated in its entirety to read as
follows:
“(h) unsecured Indebtedness, so long as (A) immediately before and immediately
after giving pro forma effect to any such Indebtedness, no Default shall have
occurred and be continuing, (B) immediately after giving pro forma effect to any
such Indebtedness, the pro forma Consolidated Leverage Ratio, determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such
Indebtedness had been incurred as of the first day of the fiscal period covered
thereby and remained outstanding, shall be less than or equal to 2.00 to 1.00,
(C) no such Indebtedness shall be guaranteed by any Subsidiary of a Loan Party
other than such Subsidiaries that are Guarantors of the Obligations, (D) such
Indebtedness shall have a maturity date not earlier than a date that is 180 days
after the Maturity Date, (E) such Indebtedness shall be subject to financial and
other covenants, if any, that are no more restrictive than the covenants
contained in this Agreement, and (F) the terms and conditions of such
Indebtedness are otherwise reasonably satisfactory to the Administrative Agent;
provided that the pro forma Consolidated Leverage Ratio test specified in clause
(B) above shall not apply to Specified Indebtedness in an aggregate principal
amount of up to $250 million and in lieu thereof, the Borrower shall be required
to be in pro forma compliance with the Consolidated Leverage Ratio test
specified in Section 7.11(a), determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b);”
h.    Section 7.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Section 7.11    Financial Covenants.






--------------------------------------------------------------------------------



(a)    Consolidated Leverage Ratio. (i) Permit the Consolidated Leverage Ratio
as of the last day of any fiscal quarter ending on June 30, 2012 or September
30, 2012 to be greater than 3.00 to 1.00.
(ii)    Permit the Consolidated Leverage Ratio as of the last day of any other
fiscal quarter to be greater than 2.50 to 1.00.
(b)    Liquidity Amount. (i) Permit the Liquidity Amount, as of the end of any
fiscal quarter of the Borrower set forth below to be less than the amount
indicated below opposite such fiscal quarter for the twelve month period ending
on the last day of such fiscal quarter:
Fiscal Quarter
Minimum Liquidity Amount
March 31, 2012
$450 million
June 30, 2012
$350 million
September 30, 2012
$400 million



(ii) Permit the Liquidity Amount, as of the end of any fiscal quarter of the
Borrower occurring on or after December 31, 2012, to be less than the amount
indicated below opposite the applicable Consolidated EBITDA for the twelve month
period ending on the last day of such fiscal quarter:
Consolidated EBITDA
Minimum Liquidity Amount
less than $400 million
$500 million
greater than or equal to $400 million and less than $600 million
$400 million
greater than or equal to $600 million and less than $850 million
$300 million
greater than or equal to $850 million
No minimum Liquidity Amount



3.    Conditions to Effectiveness. This Amendment shall be effective as of the
date hereof upon satisfaction of each of the following conditions:
a.
Executed Amendment. The Administrative Agent shall have received counterparts of
this Amendment executed by the Borrower, the Guarantors, the Required Lenders
and the Administrative Agent.

b.
Fees and Expenses. The Administrative Agent (or its applicable affiliate)







--------------------------------------------------------------------------------



shall have received: (i) an amendment fee for the account of each Lender that
consents to this Amendment by executing and delivering this Amendment to the
Administrative Agent appropriately completed on or prior to 3:00 p.m., Eastern
time, on May 8, 2012, in an amount equal to 0.25% of the sum of such Lender’s
Commitment, and, without duplication, any Committed Loans, L/C-BA Obligations
and Swing Line Loans, as applicable, under the Credit Agreement and (ii) all
fees and expenses required to be paid on or before the date hereof in connection
with this Amendment in accordance with Section 10.04 of the Credit Agreement (as
amended by this Amendment) or any other fee letter, expense deposit letter or
Loan Document, including, without limitation, the reasonable fees, charges and
disbursements of counsel and financial advisor to the Administrative Agent
(including expense deposits thereof in amounts previously agreed with the
Administrative Agent).
4.    Post-Effectiveness Obligations. As soon as possible, but in any event
within seven calendar days of the Third Amendment Effective Date, the Borrower
shall have provided evidence, in form and substance satisfactory to the
Administrative Agent, of flood insurance on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent for the property located at 3000 N. South
Street, Pasadena, Texas 77503; such evidence shall include, but not be limited
to, an endorsement showing the Administrative Agent as mortgagee/loss payee
under such flood insurance policy.
5.    Ratification of Loan Documents. Each Loan Party acknowledges and consents
to the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents (as amended
hereby).
6.    Authority/Enforceability. Each Loan Party represents and warrants to the
Administrative Agent and the Lenders that:
a.
Such Loan Party has the right, power and authority and has taken all necessary
action to authorize the execution, delivery and performance of this Amendment
and each of the other documents executed in connection herewith to which it is a
party in accordance with their respective terms.

b.
This Amendment and each other document executed in connection herewith has been
duly executed and delivered by such Loan Party and constitutes such Loan Party’s
legal, valid and binding obligations, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

c.
No consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, is required in connection with the execution, delivery or
performance by such Loan Party of this







--------------------------------------------------------------------------------



Amendment.
d.
The execution and delivery of this Amendment does not (i) violate, contravene or
conflict with any provision of such Loan Party’s, or its Subsidiaries’
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to such Loan Party or any of such Loan Party’s Subsidiaries.

7.    Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (a) to be a waiver of, or consent to, a modification of or amendment of,
any other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among any Loan
Party, on the one hand, and the Administrative Agent or any other Lender, on the
other hand. References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the Credit Agreement shall be deemed to be references to the
Credit Agreement as amended hereby.
8.    Representations and Warranties/No Default. By their execution hereof, each
Loan Party hereby certifies, represents and warrants to the Administrative Agent
and the Lenders that each of the representations and warranties set forth in the
Credit Agreement and the other Loan Documents is true and correct in all
material respects as of the date hereof (except to the extent that (i) any such
representation or warranty that is qualified by materiality or by reference to
Material Adverse Effect, in which case such representation or warranty is true
and correct in all respects as of the date hereof or (ii) any such
representation or warranty relates only to an earlier date, in which case such
representation or warranty shall remain true and correct as of such earlier
date) and that no Default or Event of Default has occurred or is continuing.
9.    Reaffirmations. Each Loan Party (a) agrees that the transactions
contemplated by this Amendment shall not limit or diminish the obligations of
such Loan Party under, or release such Loan Party from any obligations under,
the Credit Agreement and each other Loan Document to which it is a party, (b)
confirms and reaffirms its obligations under the Credit Agreement and each other
Loan Document to which it is a party and (c) agrees that the Credit Agreement
and each other Loan Document to which it is a party remain in full force and
effect and are hereby ratified and confirmed. In furtherance of the
reaffirmations set forth in this Section 9, (i) each Loan Party hereby grants to
the Administrative Agent, for the ratable benefit of the Secured Parties, and
reaffirms its prior






--------------------------------------------------------------------------------



grant to the Administrative Agent for the ratable benefit of the Secured Parties
of, a security interest in, all Collateral and all proceeds thereof as security
for the Obligations, in each case subject to any applicable terms and conditions
set forth in the Loan Document to which it is a party and (ii) each Guarantor
hereby ratifies and reaffirms its guarantees of the Obligations.
10.    Release of Liability. The Borrower and each Guarantor (each a “Releasing
Person”) each hereby releases, discharges and acquits, absolutely,
unconditionally, irrevocably and forever, the Administrative Agent, each Lender
and each affiliate thereof, each of the officers, directors, attorneys, agents
and employees of the Administrative Agent or any Lender or affiliate thereof,
and each of their respective heirs, representatives, successors and assigns
(each, a “Released Person”), from any and all claims, demands, debts, accounts,
contracts, torts, liabilities, actions and causes of action, whether in law or
in equity, that any Releasing Person now has or at any time had against any
Released Person, or that any Releasing Person or the successors or assigns of
any Releasing Person hereafter has or at any time had against any Released
Person, based on, arising out of or in any way related to the commitments for or
funding or use of proceeds of any extensions of credit under the Credit
Agreement or the Loan Documents or any transactions thereunder or any act,
omission or event in any manner relating thereto, including all such claims,
actions and causes of action whether accrued or not accrued and whether or not
known or suspected by any Releasing Person to exist in its favor.
11.
Miscellaneous.

a.
Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.

b.
Counterparts. This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

c.
Electronic Transmission. A facsimile, telecopy, pdf or other reproduction of
this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy, pdf or
other reproduction hereof.

[Remainder of page intentionally blank.]








--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:
 
MEMC ELECTRONIC MATERIALS, INC.
 
 
By:
/s/ Mark J. Murphy
Name: Mark J. Murphy
Title: Senior Vice President and Chief Financial Officer
 
 
 
 
GUARANTORS:
 
ENFLEX CORPORATION
 
 
By:
/s/ R. Phelps Morris
Name: R. Phelps Morris
Title: Treasurer
 
 
MEMC HOLDINGS CORPORATION
 
 
By:
/s/ R. Phelps Morris
Name: R. Phelps Morris
Title: Treasurer
 
 
MEMC INTERNATIONAL, INC.
 
 
By:
/s/ R. Phelps Morris
Name: R. Phelps Morris
Title: Treasurer
 
 
MEMC PASADENA, INC.
 
 
By:
/s/ R. Phelps Morris
Name: R. Phelps Morris
Title: Treasurer
 
 
NVT, LLC
 
 
By:
/s/ R. Phelps Morris
Name: R. Phelps Morris
Title: Treasurer
 
 
 
 
 
 
SOLAICX





--------------------------------------------------------------------------------


 
 
By:
/s/ R. Phelps Morris
Name: R. Phelps Morris
Title: Treasurer
 
 
SUN EDISON LLC
 
 
By:
/s/ R. Phelps Morris
Name: R. Phelps Morris
Title: Treasurer
 
 
SUNEDISON CANADA, LLC
 
 
By:
/s/ R. Phelps Morris
Name: R. Phelps Morris
Title: Treasurer
 
 
SUNEDISON INTERNATIONAL, LLC
 
 
By:
/s/ R. Phelps Morris
Name: R. Phelps Morris
Title: Treasurer
 
 
FOTOWATIO RENEWABLE VENTURES, INC.
 
 
By:
/s/ R. Phelps Morris
Name: R. Phelps Morris
Title: Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




Acknowledged by
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
/s/ John W. Woodiel III
Name: John W. Woodiel III
Title: Managing Director
LENDER
 
BANK OF AMERICA, N.A.
 
 
By:
/s/ John W. Woodiel III
Name: John W. Woodiel III
Title: Managing Director









--------------------------------------------------------------------------------




LENDER:
 
ASSOCIATED BANK
 
 
By:
/s/ Dennis B. Hirstein
Name: Dennis B. Hirstein
Title: SVP






















[Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------




LENDER:
 
CITIBANK, N.A.
 
 
By:
/s/ Cavir Esposito
Name: Cavir Esposito
Title: Director




[Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------




LENDER:
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
By:
/s/ Courtney E. Meehan
Name: Courtney E. Meehan
Title: Vice President
 
 
By:
/s/ Anca Trifan
Name: Anca Trifan
Title: Managing Director


[Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------








LENDER:
 
FIFTH THIRD BANK
 
 
By:
/s/ Robert M. Sander
Name: Robert M. Sander
Title: Vice President


[Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------






LENDER:
 
GOLDMAN SACHS BANK USA
 
 
By:
/s/ Michelle Latzoni
Name: Michelle Latzoni
Title: Authorized Signatory


[Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------






LENDER:
 
HSBC BANK USA, N.A.
 
 
By:
/s/ Andrew Bicker
Name: Andrew Bicker
Title: Vice President


[Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------






LENDER:
 
MACQUARIE BANK LIMITED
 
 
By:
/s/ Zubin Jariwala
Name: Zubin Jariwala
Title: Authorized Signatory
 
 
By:
/s/ Althea Hennedige
Name: Althea Hennedige
Title: Authorized Signatory


[Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------






LENDER:
 
PNC BANK, NATIONAL ASSOCIATION
 
 
By:
/s/ Christopher B. Gribble
Name: Christopher B. Gribble
Title: Vice President


[Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------






LENDER:
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:
/s/ David Kopolow
Name: David Kopolow
Title: Senior Vice President




[Third Amendment to Credit Agreement]

